ORDER ON SECOND PETITION FOR REHEARING Patchett, J. This cause comes on for hearing upon the second petition for rehearing filed herein by the Respondent. For the purposes of this order, the cases of Gordon G. Gass, 87-CC-0569, and of Vic Eckmann, 87-CC-2459, will be consolidated. Originally, opinions were written granting the claims in these cases. The Respondent filed a petition for rehearing in each case. On March 29,1991, this Court entered an order denying these petitions. In April 1991, the Respondent filed a second petition for rehearing in each case. The Court has now thoroughly reviewed the pleadings, the original opinion, the first petition for rehearing and order entered therein, and the second petition for rehearing, and the various responses filed by the parties. The Court finds no reason to change its original opinion. Therefore, the second petition for rehearing is hereby denied.